DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As to Claim 9, the newly added limitation, “gas” is not implicitly or explicitly disclosed in the instant specification. It is noted that applicants did not cite any portion of the specification for support for the newly added limitation. Thus, the newly added limitation is deemed to be new matter.
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 8, recites the limitation "during rotation" in line 7. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 15, recites the limitation "during rotation" in line 9-10. There is insufficient antecedent basis for this limitation in the claim.

Claims 9-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claims 8 and 15 respectively.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



7.	Claims 1-7, 15, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 4952060 by Ina et al (hereinafter Ina) in view of US Patent Pub. No. 2009/0146325 A1 by Liu et al (hereinafter Liu), or alternatively, further in view of US Patent Pub. No. 2011/0317163 A1 by Lee et al (hereinafter Lee).

Regarding Claim 1, Ina teaches a semiconductor device (Fig. 1, Abstract) comprising: 
a semiconductor wafer (Fig. 1 @ 1) comprising a first side and a second side opposite the first side (Abstract, Col 2, line 22-27); 
active devices (Col 1, line 15-21) located adjacent to the first side (Col 3, line 14-24, resist layer applied to the top surface of the wafer, i.e. the first side); 
a first alignment mark in the second side (Col 2, line 22-27: rear side, i.e. the second side); and 
a second alignment mark in the second side (Col 2, line 22-27: rear side, i.e. the second side), Ina further teaches alignment mark may be in the form of recess (Col 6, line 6-9) but does not explicitly teach the first alignment mark comprising first recesses, wherein the first recesses change a light intensity reflected from the semiconductor wafer a first amount; 
the second alignment mark comprising second recesses, the second recesses being identifiably different from the first recesses while the semiconductor wafer is rotated, wherein the second recesses change a light intensity reflected from the semiconductor wafer a second amount identifiably different from the first amount.
However, Liu teaches the concept of forming one or more recesses in a silicon substrate and/or other semiconductor wafer (Par, [0025]) and where more than one recess is locally formed in a particular region, the plurality of recesses may include four, sixteen, or any other number of recesses (an identifiably different number of recesses inherently produce identifiably different fight intensities) (Par, [0026]) and further teaches if alignment is needed, the optical analysis equipment can control the lateral and/or rotational positioning of the substrate (Par. [0002], thus teaches the semiconductor wafer is rotated).
Therefore, it would have been obvious to one having an ordinary skill in the art at the time of invention to apply the teaching of Liu to the apparatus of Ina such that the first alignment mark comprising first recesses, wherein the first recesses change a light intensity reflected from the semiconductor wafer a first amount (Inherently teaches); 
the second alignment mark comprising second recesses, the second recesses being identifiably different from the first recesses while the semiconductor wafer is rotated, wherein the second recesses change a light intensity reflected from the semiconductor wafer a second amount identifiably different from the first amount (Inherently teaches) is accomplished in order to obtain the unique profile of the signal intensity thus unique position of the alignment mark is detected for wafer alignment purpose for the advantage of obtaining an accurate and precision result.

However, Lee teaches wherein the first alignment mark change a light intensity reflected from the semiconductor wafer a first amount and wherein the second alignment mark change a light intensity reflected from the semiconductor wafer a second amount identifiably different from the first amount (Par. [0010, 0013, 0044, 0048, 0050, 0053, 0078]) and further teaches the device may be otherwise oriented (rotated 90 degrees or at other orientations) (Par. [0038], thus teaches the semiconductor wafer is rotated).
Therefore, it would have been obvious to one having an ordinary skill in the art at the time of invention to apply the teaching of Lee to the apparatus of Ina as modified by Liu such that the first alignment mark comprising first recesses, wherein the first recesses change a light intensity reflected from the semiconductor wafer a first amount; 
the second alignment mark comprising second recesses, the second recesses being identifiably different from the first recesses while the semiconductor wafer is rotated, wherein the second recesses change a light intensity reflected from the semiconductor wafer a second amount identifiably different from the first amount is accomplished in order to obtain the unique profile of the signal intensity thus unique position of the alignment mark is detected for wafer alignment purpose for the advantage of obtaining an accurate and precision result.
Regarding Claims 2-3, Ina teaches alignment mark (Claim 1 rejection) but does not explicitly teach wherein the second alignment mark is located 900 away from the first 0 away from the first alignment mark.  

However, Lee teaches wherein the second alignment mark is located 900 away from the first alignment mark (Abstract; plurality of alignment marks, Fig, 2 @ Mx and My).

Therefore, it would have been obvious to one having an ordinary skill in the art at the time of invention to apply the teaching of Lee to the apparatus of Ina as modified by Liu such that wherein the second alignment mark is located 900 away from the first alignment mark is accomplished in order to obtain a predictable result.

Still lacking limitation such as: wherein the second alignment mark is located 1200 away from the first alignment mark.

However, it would have been obvious to one ordinary skill in the art at the time the invention was made to use optimum value. Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). (MPEP 2144.05).
	
Regarding Claims 4-5, Ina teaches alignment mark (Claim 1 rejection) but does not explicitly teach further comprising a third alignment mark comprising third recesses, the third recesses being identifiably different from the first recesses and the second recesses and further comprising a fourth alignment mark comprising fourth recesses, the fourth recesses being identifiably different from the first alignment mark, the second alignment mark, and the third alignment mark.  
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 6, Ina teaches alignment mark (Claim 1 rejection) but does not explicitly teach where each one of the first alignment mark, the second alignment mark, the third alignment mark, and the fourth alignment mark are located equally away from each other.  

However, Lee teaches alignment mark are located equally away from each other (Abstract; plurality of alignment marks, Fig, 2 @ Mx and My).

Therefore, it would have been obvious to one having an ordinary skill in the art at the time of invention to apply the teaching of Lee to the apparatus of Ina as modified by Liu such that where each one of the first alignment mark, the second alignment mark, the third alignment mark, and the fourth alignment mark are located equally away from each other is accomplished in order to obtain a predictable result.  

Regarding Claim 7, Ina teaches alignment mark (Claim 1 rejection) but does not explicitly teach wherein the first alignment mark has a pyramidal shape. 
(Par. [0026]: The recesses may each individually have a circular, rectangular, elongated, or other shape or pattern, and may be collectively grouped in a grid, array, circular, rectangular, elongated, or other regular or irregular shape or pattern thus implicitly teaches pyramidal shape). 

Therefore, it would have been obvious to one having an ordinary skill in the art at the time of invention to apply the teaching of Liu to the apparatus of Ina such that wherein the first alignment mark has a pyramidal shape in order to obtain a predictable result. 

Note: However, it would have been an obvious matter of design choice to use alignment mark in a pyramidal shape in order to obtain a predictable result, since applicant has not disclosed that pyramidal shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shape as cited by the reference, in re Kuhie, 528 F.2d 553, 188 USPQ 7 (CCPA 1375).

Regarding Claim 15, Ina teaches a semiconductor device (See Claim 1 rejection) comprising: 
a semiconductor wafer with a first quadrant, a second quadrant, a third quadrant, and a fourth quadrant (Fig. 3, implicitly teaches quadrants); but does not explicitly teaches:
a first alignment mark located within the first quadrant; 
a second alignment mark located within the second quadrant; 
a third alignment mark located within the third quadrant; and 
light during rotation.
However, Liu teaches the concept of forming one or more recesses in a silicon substrate and/or other semiconductor wafer (Par, [0025]) and where more than one recess is locally formed in a particular region, the plurality of recesses may include four, sixteen, or any other number of recesses (an identifiably different number of recesses inherently produce identifiably different fight intensities) (Par, [0026]) and further teaches if alignment is needed, the optical analysis equipment can control the lateral and/or rotational positioning of the substrate (Par. [0002], thus teaches the semiconductor wafer is rotated).
Therefore, it would have been obvious to one having an ordinary skill in the art at the time of invention to apply the teaching of Liu to the apparatus of Ina such that the above limitations are accomplished in order to obtain the unique profile of the signal intensity thus unique position of the alignment mark is detected for wafer alignment purpose for the advantage of obtaining an accurate and precision result.
OR alternatively,
However, Lee teaches wherein the first alignment mark change a light intensity reflected from the semiconductor wafer a first amount and wherein the second alignment mark change a light intensity reflected from the semiconductor wafer a second amount (Par. [0010, 0013, 0044, 0048, 0050, 0053, 0078]) and further teaches the device may be otherwise oriented (rotated 90 degrees or at other orientations) (Par. [0038], thus teaches the semiconductor wafer is rotated).
Therefore, it would have been obvious to one having an ordinary skill in the art at the time of invention to apply the teaching of Lee to the apparatus of Ina as modified by Liu such that the above limitations are accomplished in order to obtain the unique profile of the signal intensity thus unique position of the alignment mark is detected for wafer alignment purpose for the advantage of obtaining an accurate and precision result.

Regarding Claim 18, Ina teaches alignment mark (Claim 1 rejection) but does not explicitly teach wherein the first alignment mark has a rectangular shape.  

However, Liu teaches wherein the first alignment mark has a rectangular shape (Par. [0026]: The recesses may each individually have a circular, rectangular, elongated, or other shape or pattern, and may be collectively grouped in a grid, array, circular, rectangular, elongated, or other regular or irregular shape or pattern). 

Therefore, it would have been obvious to one having an ordinary skill in the art at the time of invention to apply the teaching of Liu to the apparatus of Ina such that wherein the first alignment mark has a rectangular shape in order to obtain a predictable result. 

Regarding Claim 20, Ina teaches alignment mark (Claim 15 rejection) but does not explicitly teach wherein the first alignment mark comprises a plurality of circular holes.
 (Par. [0026]: The recesses may each individually have a circular, rectangular, elongated, or other shape or pattern, and may be collectively grouped in a grid, array, circular, rectangular, elongated, or other regular or irregular shape or pattern. Where more than one recess is locally formed in a particular region, the plurality of recesses may include four, sixteen, or any other number of recesses). 

Therefore, it would have been obvious to one having an ordinary skill in the art at the time of invention to apply the teaching of Liu to the apparatus of Ina such that wherein the first alignment mark comprises a plurality of circular holes in order to obtain a predictable result. 

8.	Claims 8-9, 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ina in view of Liu.

Regarding Claim 8, Ina as modified by Liu teaches semiconductor device (See Claim 1 rejection) comprising: 
a semiconductor wafer (See Claim 1 rejection); 
a first set of recesses within the semiconductor wafer, (See Claim 1 rejection); and 
a second set of recesses within the semiconductor wafer, the second set of recesses having a different number of recesses from the first set of recesses, the second recesses being identifiably different from the first recess during rotation (See Claim 1 rejection), but does not explicitly teach wherein each recess within the first set of 

However, Liu teaches aligning the recesses within the set of recesses (Par. [0026-0027, 0033, 0051]. Also see Fig. 2A @ 255).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ina by Liu as taught above such that wherein each recess within the first set of recesses is aligned with other recesses within the first set of recesses and wherein each recess within the second set of recesses is aligned with other recesses within the second set of recesses are accomplished in order to obtain a predictable result.

Regarding Claim 9, Ina teaches recess (See Claim 1 rejection) but does not explicitly teach wherein each recess within the first set of recesses is filled with a dielectric gas.  

However, Liu teaches wherein each recess within the first set of recesses is filled with a dielectric gas (Par. [0038]: recesses of step 128 are filled with a material. The material may comprise one or more dielectric materials, such as silicon dioxide, among others thus teaches gas).

Therefore, it would have been obvious to one having an ordinary skill in the art at the time of invention to apply the teaching of Liu to the apparatus of Ina such that wherein 

Regarding Claim 11, Ina as modified by Liu teaches wherein the first set of recesses has a pyramidal shape (See Claim 7 rejection).  

Regarding Claim 13, Ina teaches all the features of the claimed invention except wherein the first set of recesses has a square shape.  

However, Liu teaches wherein the first set of recesses has a square shape (Par. [0026]: The recesses may each individually have a circular, rectangular, elongated, or other shape or pattern, and may be collectively grouped in a grid, array, circular, rectangular, elongated, or other regular or irregular shape or pattern thus implicitly teaches square shape). 

Therefore, it would have been obvious to one having an ordinary skill in the art at the time of invention to apply the teaching of Liu to the apparatus of Ina such that wherein the first set of recesses has a square shape in order to obtain a predictable result. 

Note: However, it would have been an obvious matter of design choice to use alignment mark in a pyramidal shape in order to obtain a predictable result, since applicant has not disclosed that pyramidal shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shape as cited by the reference, in re Kuhie, 528 F.2d 553, 188 USPQ 7 (CCPA 1375).

9.	Claims 10, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ina in view of Liu as applied to Claims 8 and 15 above respectively and further in view of Lee.

Regarding Claim 10, Ina as modified by Liu teaches wherein the first set of recesses (See Claim 8 rejection) but does not explicitly teach is located 900 away from the second set of recesses.  

However, Lee teaches wherein the first alignment mark is located 900 away from the second alignment mark (Abstract; plurality of alignment marks, Fig, 2 @ Mx and My).

Therefore, it would have been obvious to one having an ordinary skill in the art at the time of invention to apply the teaching of Lee to the apparatus of Ina as modified by Liu such that wherein the first set of recesses is located 900 away from the second set of recesses is accomplished in order to obtain a predictable result.

Regarding Claim 12, Ina as modified by Liu as modified by Lee teaches wherein the first set of recesses is located 1200 away from the second set of recesses (Claim 3 rejection).  

Regarding Claim 19, Ina as modified by Liu teaches wherein the first alignment mark is located 90° away from the second alignment mark (See Claim 10 rejection).  

10.	Claims 14 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ina in view of Liu as applied to Claims 8 and 15 above respectively 2007/0002323 A1 by Fukui et al (hereinafter Fukui).

Regarding Claim 14, Ina as modified by Liu teaches recesses (See Claim 8 rejection) but does not explicitly teach wherein the first set of recesses has a first depth of about 0.12 m.  
However, Fukui teaches each of the wafer alignment mark includes at least one recess (Fig. 9A @ 91) and at least one recess has a depth ranging from 100 nm to 200 nm (Fig. 9B and 10B) and at least one recess is from one to a number of the at least one wafer alignment mark (Fig. 9A @ 90).
Therefore, it would have been obvious to one having an ordinary skill in the art at the time of invention to apply the teaching of Fukui to the apparatus of Ina as modified by Liu such that wherein the first set of recesses has a first depth of about 0.12 m is accomplished in order to obtain the profile of the signal intensity thus position of the alignment mark can be detected for wafer alignment purpose.

Regarding Claim 16, Ina as modified by Liu as modified by Fukui teaches wherein the first alignment mark has a first depth of about 0.12 m (See Claim 14 rejection).  

Regarding Claim 17, Ina as modified by Liu as modified by Fukui teaches wherein the first alignment mark has a first depth of between about 100 nm and about 200 nm (See Claim 14 rejection).  


Response to Arguments

Applicant’s argument filed on 03/22/2021 with respect to Double Patenting has been fully considered and the argument is persuasive. Therefore, the rejection is withdrawn.

Applicant’s argument filed on 03/22/2021 with respect to Claim 9 under U.S.C. 112 is moot due to new ground of rejection.

Applicant’s arguments, filed on 03/22/2021, with respect to claim 1 have been fully considered and they are not persuasive.

	The Applicant argues that the cited references, either individually or in combination, fail to teach or suggest the features cited in claims 1, 8 and 15 (Argument, Page 6).

	The Examiner respectfully disagrees. The cited references, either individually or in combination, teach or suggest the features cited in claims 1, 8 and 15 (See Final OA, Claims 1, 8 and 15 rejection).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIL AHMED/
Primary Examiner, Art Unit 2886